Title: From Thomas Jefferson to John Adams, 14 February 1787
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Feb. 14. 1787

As I propose to write you on business by Mr. Cairnes who will set out in a few days for London, the object of the present letter is only to inform you that the Count de Vergennes died yesterday morning and that the Count de Montmorin is appointed his successor: and further to beg the favor of you to forward the inclosed by the first vessel from London. I set out on my journey on Sunday the 18th. I have the honour to be with sentiments of very sincere affection & respect Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

